AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON



    FARMERS NEW WORLD LIFE INSURANCE, a                                                                   Mar 08, 2019
            Washington corporation,
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-30-RMP
       BRIDGETTE BURTON, an individual, et al.,                      )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Default Judgment (ECF No. 85) is GRANTED. Judgment is entered in favor of Plaintiff against
’
              Defendants Marissa Burton, Daniel Burton, Patrick Burton, Matthew Burton, Andrea Burton Sandberg, and Jeremy
              Burton,enjoining them from: Instituting or prosecuting any proceedings in any state or United States court against
              Farmers New World Life Insurance Company for the recovery of life insurance benefits regarding the Nonparticipating
              Flexible Premium Universal Life insurance policy issued to Wallace Burton on May 17, 1989, for the principal sum of
              One Hundred Thousand Dollars, policy number 004496399U; and Instituting or prosecuting any proceeding in any
              state or United States court against Farmers New World Life Insurance regarding any policy benefits involved in this
              interpleader actions pursuant to 28 U.S.C. 2361.




✔
’ decided by Judge                   Rosanna Malouf Peterson                                   on a motion for
      Default Judgment (ECF No. 85).


Date: 3/8/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
